Citation Nr: 1131095	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an alleged overpayment of Department of Veterans Affairs compensation benefits in the amount of $6,290.00 is valid.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1964 to April 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 decision of the Committee on Waivers and Compromises (COWAC) at the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a Travel Board hearing before the undersigned in June 2011.  A transcript is of record.  At this hearing, the Veteran furthered his claim that the debt was invalid, and in the alternative, that any debt should be waived if found to be valid.  As the below decision finds the debt of $6,290.00 to be invalid, the issue of waiver is moot, and there is no need for development on that issue raised at the hearing.  


FINDINGS OF FACT

1.  The Veteran has been determined to be incompetent to handle VA funds from May 2005 to the present; the Veteran is not responsible for actions regarding his VA compensation from May 2005 forward.  

2.  The Veteran was married from October 2003 to June 2005 to his second wife, and was paid the legally entitled amount during that period.  

3.  VA had, at the very least, constructive notice of the first divorce, subsequent remarriage, and second divorce (as a fiduciary had been appointed when the second divorce was final), with there being no reason to doubt that actual notice was also provided; any error in payment is due solely to administrative error.    




CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $6,290.00 was improperly created.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.552 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Additionally, the below decision represents a finding that the Veteran's alleged debt is invalid, and is thus a fully favorable determination on his claim.  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.

Validity of the Debt

The Veteran in this case is in receipt of service connection for posttraumatic stress disorder (PTSD), degenerative changes in the cervical spine as a residual of a shell fragment wound, and for a shell fragment wound scar.  He is currently rated as being 70 percent disabled for VA compensation purposes.  

The Veteran has been married twice, and he was paid his compensation benefits as a married person with his first spouse listed as a dependent.  The Veteran's marriage to his first wife was terminated in February 2003, and VA alleges that it did not receive notice of this divorce, or of a subsequent marriage and divorce (existing from October 2003 to June 2005), until October 2007.  As such, the RO determined that the Veteran failed to notify VA in a timely manner of his first divorce, and that he never notified them of a second marriage and divorce, that he is liable for an overpayment of benefits from March 2003 until October 2007 (when his benefits were adjusted for him being a single man with no dependents).  An overpayment of $6,290.00 was calculated.  

The Veteran asserts that he notified VA about his first divorce shortly after the termination of his first marriage, and that he also told personnel at the El Paso, Texas VA office that he remarried in October 2003, and that that second marriage was terminated in June 2005.  The Veteran additionally states that when he moved to Ft. Worth, Texas subsequent to his second divorce, that he was visited by his VA case worker, a Mr. R. Matthews, and that he told this gentleman that he had been divorced twice.  The Veteran went on to state that he was surprised that the VA case worker did not have a record of that, but he nonetheless supplied him with two copies of his divorce decrees.  After a second meeting with this individual, the Veteran claims that VA still did not have him listed as being divorced, and that he again supplied copies of those records.   

The Veteran and his representative argue that the overpayment with which the Veteran has been charged was solely the fault of VA administrative error and that the overpayment was created improperly; furthermore, the Veteran contends that from October 2003 until June 2005, he was married to his second wife, and that he was legally entitled to payment at the rate he received.  Finally, the Veteran was declared incompetent to handle his VA funds in May 2005, and he alleges that any overpayment from that point forward was the fault of the VA fiduciary, whom he had informed of his divorced status.  

The Court of Appeals for Veterans' Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question; if there was no legal entitlement, it must then be shown that VA was responsible solely for the Veteran being paid benefits erroneously.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

The record contains notations in VA clinical records, dated in 2003, which show that the Veteran was planning to marry his second spouse subsequent to his first divorce.  Subsequent clinical records from the El Paso VA Medical Center, dated in October 2003, indicate that the Veteran had, in fact, remarried after receipt of the finalization of his divorce.  These records appear to have been associated with the claims file at a time proximate to the conduction of the VA treatment (as they were pertinent in a claim for service connection), and were of record when the RO determined that an overpayment had occurred.  Moreover, the record contains a 2008 letter from the Veteran's case worker, a VA employee named Mr. Matthews, which does indeed confirm the Veteran's allegation of having submitted his two divorce decrees to VA on multiple occasions.  This letter also states that despite the Veteran's submissions, VA RO personnel were still requesting copies of the decrees on the premise that they had no records of the marital status changes.  

The Veteran's credibility is not in doubt, and it is clear that he reported his change in marital status in 2003 to VA personnel, as such a report was made to clinicians in association with his treatment for service-connected mental health issues.  Those medical records were associated with the claims file in support of a claim for service connection, and even if the Board were to accept the premise that personnel from the Veterans Benefits Administration did not receive actual notice of the change in marital status, the mental health records exist as constructive notice of such a change.  Indeed, the RO has indicated that the Veteran was not entitled to be paid as having a dependent during his second marriage as they had no record of notification of that change in status; however, had the RO examined the clinical notes of 2003, they would have been put on notice and could have taken appropriate action (requested a divorce decree/marriage certificate, etc.).  The failure of the RO to do so should not take away from the Veteran's legal entitlement to be paid as having a spouse from October 2003 to June 2005.  Thus, the Board can conclude that there is no overpayment of benefits for this time period, as the Veteran was legally entitled to be paid at the rate he was.  

Regarding alleged overpayment prior to October 2003, and subsequent to June 2005 (extending until October 2007), the Board must conclude that the evidence supports a conclusion that while the Veteran was not legally entitled to be paid as having a spouse/dependent at that time, that the failure to recognize this was solely the result of VA administrative error.  Indeed, the Veteran states that he reported his changes in marital status to VA personnel in El Paso, Texas.  It is clear that such notification was, indeed, made to VA healthcare providers at a time somewhat proximate to his first divorce/remarriage, and given the consistency of the Veteran's testimony, the Board has no reason to doubt that the Veteran also made such notifications to personnel at the Veterans Service Center (VSC) co-located at that facility at a time close to the termination of his first marriage and his subsequent remarriage several months later.  The Veteran has maintained that he informed VA personnel shortly after the changes in his marital status, and the 2003 medical records corroborate his willingness to admit these changes to VA employees.  Furthermore, the testimony of Mr. Matthews is also probative, in that it corroborates the Veteran's testimony of having submitted numerous copies of his divorce decrees to VA, without appropriate action being taken by the RO.  Lastly, the record indicates that the Veteran was adjudged to be incompetent to handle his VA funds in May 2005 (prior to his second divorce finalization), and that the VA fiduciary was provided with copies of the divorce decrees some time thereafter (there is no date-stamp as to the receipt of the decrees).  Given that the Veteran has been judged incompetent from May 2005 forward, he cannot be personally held responsible for any actions related to his VA funds from that point onward.  Such a duty rests with the VA fiduciary, and the mistake on his part to report the marital status changes can only be determined to be the sole the result of administrative error.  

Given all the above, the Board concludes that VA had, at the very least, constructive notice of the Veteran's first divorce and of his second marriage and subsequent divorce, with there being no reason to doubt that actual notice was also forwarded.  Whilst the Veteran was not entitled to payment as having a spouse from March 2003 to September 2003, and from July 2005 to the present, given that he made appropriate notifications, where no actions were taken by VA, it cannot be concluded that the Veteran "should have known" that his payments were in error.  Moreover, the Veteran was entitled to payment rates contemplating his having a spouse from October 2003 to June 2005, and has been found incompetent to handle his VA funds from May 2005 forward.  The Veteran acted in good faith to notify VA of the changes in his marital status, and VA took no action.  The lack of action by VA is the sole cause of the creation of the overpayment, and the Veteran is not found to be at fault.  As this is the case, the Board must determine that the $6,290.00 debt is invalid.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

ORDER

The alleged overpayment of Department of Veterans Affairs compensation benefits in the amount of $6,290.00 is invalid.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


